 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT AUGUSTINE, et al.,                          No. 2:17-cv-02605-WBS-GGH
12                        Plaintiffs,
13           v.                                          ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                        Defendants.
16

17          The parties in this matter have stipulated to a Protective Order. ECF No. 14. The court
18   has reviewed the stipulation and the order and, and a result of that review, finds the Order to be
19   complete and consonant with the Rules of the Court.
20          In light of the foregoing IT IS HEREBY ORDERED that,
21          1. The Protective Order is approved with the following exceptions: Paragraph 8 does not
22                apply to those persons listed in Paragraph 7(d) and (f).
23          IT IS SO ORDERED.
24   Dated: October 15, 2018
25                                                  /s/ Gregory G. Hollows
                                            UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         1
